     Case 3:19-cv-00033-L-NLS Document 63 Filed 11/02/20 PageID.849 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   MILES PASCHINI,                                 Case No.: 3:19-cv-00033-L-NLS
12                      Plaintiff,
                                                     ORDER DENYING WITHOUT
13   v.                                              PREJUDICE DEFENDANT’S
                                                     MOTION FOR PARTIAL
14   WAVECREST PAYMENT SERVICES
                                                     SUMMARY JUDGMENT
     OF THE AMERICAS, INC.,
15
                       Defendant.                    (ECF No. 50)
16
17
18          Pending before the Court in this executive compensation action is Defendant’s
19   motion for partial summary judgment. Plaintiff filed an opposition, and Defendant
20   replied. For the reasons stated below, Defendant’s motion is denied without prejudice.
21          At the relevant time Defendant was a “provider of digital payment solutions,”
22   including cryptocurrency debit cards. (Joint Statement of Undisputed Facts, ECF No. 54-
23   4 (“Joint Statement”) at 2.) Some of Defendant’s cryptocurrency debit cards were issued
24   under Visa and MasterCard licenses. Visa-branded cards accounted for the majority of
25   Defendant’s revenue. According to Defendant, on January 4, 2018, Visa terminated its
26   license, which significantly reduced Defendant’s income, resulting in layoffs of the
27   majority of its staff.
28

                                                 1
                                                                               3:19-cv-00033-L-NLS
     Case 3:19-cv-00033-L-NLS Document 63 Filed 11/02/20 PageID.850 Page 2 of 5



 1           Plaintiff was employed by Defendant on July 1, 2015, as its Chief Revenue
 2   Officer. Pursuant to his employment agreement and two subsequent amendments,
 3   Plaintiff earned a salary as well as commissions and bonuses. (Joint Statement at 2.)
 4           Defendant terminated Plaintiff on January 12, 2018, without cause and before
 5   paying him all the commissions and bonuses earned in 2017, which Plaintiff claims
 6   totaled more than $220,000. According to Plaintiff, on the date of his termination, he
 7   was presented with a settlement agreement conditioning receipt of his earned commission
 8   and “separation payment” on a waiver of all claims against Defendant, including
 9   additional sums Plaintiff claims are owing him. Plaintiff declined to sign. On February
10   20, 2018, Defendant unilaterally reduced the calculation of the fourth quarter gross profit,
11   consequently eliminating Plaintiff’s earned commission and bonus for that period. In the
12   same email, Defendant claimed Plaintiff owed more than $3,000 for prior overpayment of
13   commissions and/or bonuses.
14           Based on the foregoing, Plaintiff filed an action alleging breach of contract,
15   conversion, bad faith breach of the compensation terms of his contract, theft in violation
16   of California Penal Code § 484, wrongful termination in violation of public policy
17   (termination to avoid payment of earned compensation), nonpayment of wages upon
18   termination in violation of his employment contract and various provisions of California
19   Labor Code, and unfair competition in violation of California Business & Professions
20   Code § 17200 et seq. Plaintiff seeks damages, including punitive damages, as well as
21   other relief. The Court has diversity jurisdiction over the claims pursuant to 28 U.S.C.
22   1332.
23           Pending before the Court is Defendant’s motion for partial summary judgment.
24   Defendant contends it is entitled to summary adjudication of the claim alleging wrongful
25   termination in violation of public policy and related claim for punitive damages, as well
26   as claims for conversion and theft of unpaid wages. Plaintiff opposes these arguments on
27   substantive and procedural grounds. Specifically, Plaintiff is requesting the motion be
28

                                                    2
                                                                                  3:19-cv-00033-L-NLS
     Case 3:19-cv-00033-L-NLS Document 63 Filed 11/02/20 PageID.851 Page 3 of 5



 1   denied or continued because he has not received discovery responses, he needs to fully
 2   oppose Defendant’s motion.
 3         Federal Rule of Civil Procedure 56 empowers the Court to enter summary
 4   judgment on factually unsupported claims or defenses. Summary judgment or
 5   adjudication of issues is appropriate if depositions, answers to interrogatories, and
 6   admissions on file, together with the affidavits, if any, show there is no genuine dispute
 7   as to any material fact and the moving party is entitled to judgment as a matter of law.
 8   Fed. R. Civ. P. 56(a), (c)(1).
 9         The burden on the party moving for summary judgment depends on whether it
10   bears the burden of proof at trial. If, as here, the moving party is requesting summary
11   adjudication of the opposing party’s claims, it can meet its burden on summary judgment
12   either by producing affirmative evidence negating an essential element of the opposing
13   party's case or showing that the opposing party does not have evidence necessary to
14   support its case. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Companies, Inc., 210 F.3d
15   1099, 1105-06 (9th Cir. 2000).
16         If the moving party meets this burden, the opposing party must produce evidence
17   to support its claim or defense. Nissan Fire & Marine Ins., 210 F.3d at 1103. In this
18   regard, the opposing party must “go beyond the pleadings and by [its] own affidavits, or
19   by the depositions, answers to interrogatories, and admissions on file, designate specific
20   facts showing that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S.
21   317, 324 (1986).
22         Alternatively, if the opposing party shows by declaration “that, for specified
23   reasons, it cannot present facts essential to justify its opposition, the court may [¶] defer
24   considering the motion or deny it.” Fed. R. Civ. Proc. 56(d). Plaintiff claims he cannot
25   fully oppose Defendant’s motion because Defendant has not responded to discovery
26   requests and has not produced key witnesses for deposition.
27         The thrust of Defendant’s motion is that Plaintiff was not terminated to deprive
28   him of his earned compensation but as a part of company-wide restructuring. This theory

                                                    3
                                                                                   3:19-cv-00033-L-NLS
     Case 3:19-cv-00033-L-NLS Document 63 Filed 11/02/20 PageID.852 Page 4 of 5



 1   is largely supported by the declaration of John Racine, Defendant’s Chief Operating
 2   Officer. (ECF No. 50-3.) Plaintiff’s opposition largely rests on the theory that he was
 3   singled out for termination before the company-wide layoffs commenced. With this
 4   contention he supports the wrongful termination claims, as well as the theft and
 5   conversion claims, all of which are being challenged in Defendant’s motion.
 6         Plaintiff supports this contention with a photograph of Mr. Racine’s hand-written
 7   journal entry in January 2018 which he claims shows he was individually selected for
 8   termination at that time. (Decl. of Miles Paschini, ECF No. 51-1, at 6-7 & Ex. G, ECF
 9   No. 51-4, at 55-56.) He contrasts this document with Mr. Racine’s email to shareholders,
10   dated April 6, 2018, which states that Defendant had
11         just undertaken a financial restructuring that will ultimately eliminate 80%
           of our overhead, consolidating most operations into a core team in Gibraltar
12
           and seeing the phase-down of our operations in the U.S. and India.
13
14   (Id. Ex. F, ECF No. 51-4, at 52-54 (emphasis added).)
15         Defendant objects to Plaintiff’s reliance on Mr. Racine’s journal entry arguing it is
16   unauthenticated and lacks foundation. (Def.’s Objection, ECF No. 54-3, at 2-3.)
17   Defendant objects to Plaintiff’s reliance on Mr. Racine’s email arguing it is hearsay
18   without an exception. (Id. at 4.) These exhibits are central to Plaintiff’s theory that he
19   was not terminated as a part of company-wide restructuring but was singled out to avoid
20   paying him his earned commission and bonus. Plaintiff cannot address Defendant’s
21   objections without deposing Mr. Racine, and Defendant had not produced him for
22   deposition as of the filing of Plaintiff’s opposition brief. (See Decl. of Chandra Kiamilev,
23   ECF No. 51-2 (“Kiamilev Decl.”), at 3.)
24         According to Plaintiff’s counsel’s declaration, Defendant had neither produced key
25   documentary evidence requested in discovery, including documents relating to
26   Defendant’s unilateral reduction of its fourth quarter gross profit amount which resulted
27   in the elimination of the compensation Plaintiff claims is owing, and has evaded
28

                                                   4
                                                                                 3:19-cv-00033-L-NLS
     Case 3:19-cv-00033-L-NLS Document 63 Filed 11/02/20 PageID.853 Page 5 of 5



 1   producing its person most knowledgeable and Mr. Racine for deposition. (Kiamilev
 2   Decl. at 2-3.)
 3         Defense counsel’s declaration shows that some delay in the discovery production
 4   may have been due to the withdrawal of Defendant’s prior counsel and that the new
 5   counsel engaged in extensive meet-and-confer efforts regarding overdue document
 6   productions and Mr. Racine’s deposition. (Decl. of Thomas Ingrassia, ECF No. 54-1
 7   (“Ingrassia Decl.”) & Ex. 4, ECF No. 54-2.) He does not dispute, however, that he filed
 8   the pending motion only 17 days after an incomplete document production and without
 9   Mr. Racine’s deposition. The Court finds unpersuasive the suggestion that Plaintiff’s
10   counsel should have arranged for Mr. Racine’s deposition before production of relevant
11   documents. (See Ingrassia Decl. at 2.)
12         Based on the foregoing, the Court finds that Plaintiff meets Rule 56(d)
13   requirements. Defendant’s summary judgment motion is denied without prejudice.
14         IT IS SO ORDERED.
15
16   Dated: November 2, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                              3:19-cv-00033-L-NLS
